DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 3 June 2020 which claims priority to PCT/CN2019/084492 filed 26 April 2019, which claims foreign priority to CN201910321516.9 filed 22 April 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings (including grey scale as present in the instant application) are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim is written in large paragraph form with multiple separate limitations found within each paragraph rather than each new limitation appearing on a separate line as is customary.  Appropriate correction is required.  A sample of the appropriate form is found below for Claim 1:
Claim 1. A vehicle capable of taking off and landing vertically and operating in water, land, air and submarine environments, the vehicle capable of taking off and landing vertically and operating in water, land, air and submarine environments comprising:
a fuselage, two main wings, two ailerons, a vertical tail, a rudder, a horizontal tail, two elevators, a propeller, four rotor wings, four rotor wing supports, four retracting and releasing shafts, two rear fuselage caissons, two middle fuselage caissons, four front fuselage caissons, two front attitude control hatches, two rear attitude control hatches, a vector thruster and three landing gears; 
wherein the two main wings are of wing-shaped structures which are symmetrical about a central axis, and are driven by a steering engine to rotate around fixed ends, and furled toward the fuselage; 
the two ailerons are of rectangular structures, are fixedly connected to the tails of the two main wings respectively and swing up and down around fixed ends; 
the vertical tail is positioned on the central axis and positioned on the tail of the fuselage and is perpendicular to the fuselage; 
the rudder is of a rectangular structure, is fixedly connected to the tail of the vertical tail and swings left and right around a fixed end; 
the horizontal tail is of a wing-shaped structure that is symmetrical about the central axis, is integrated with the fuselage and positioned on the tail of the fuselage, and is perpendicular to the vertical tail; 
the two elevators are of rectangular structures, are fixedly connected to the tail of the horizontal tail respectively and swing up and down around fixed ends; 
the propeller is positioned in front of the fuselage and connected with a fuselage main beam; 
the four rotor wings are respectively fixed to the four rotor wing supports; 
the four rotor wing supports are respectively connected with the fuselage through the four retracting and releasing shafts; 
the retracting and releasing shafts are driven by a rotor wing retracting and releasing steering engine to furl toward the fuselage; 
connection positions of the four retracting and releasing shafts and the fuselage are symmetrically distributed about the center of gravity of an aircraft; 
in a rotor wing attitude, a design center of gravity is located 160mm away from the leading edge of the wing deployment; 
the four rotor wings are respectively driven by four motors for landing; 
the countershaft wheelbase of the four motors for landing is 1156mm and the diagonal wheelbase is 1715mm; 
the rotation speed of each rotor wing is independently controlled to achieve vertical take-off and landing and navigation in the attitudes of the rotor wings; 
the two rear fuselage caissons and the four front fuselage caissons are fixed to the lower part of the fuselage; 
the two middle fuselage caissons are positioned below the fuselage and can extend from the fuselage to ensure the stability of the fuselage when surfaced; 
the caissons are symmetrically arranged about the central axes of the fuselage; 
four central axes are respectively arranged on the left side and the right side; and 
the caissons run through the fuselage, the length of each section is equal; 
the two front attitude control hatches are positioned in front of the fuselage and are symmetrical about the central axis; 
the two rear attitude control hatches are positioned at the rear of the fuselage and are symmetrical about the central axis; 
the attitude control hatches jointly adjust the altitude of the vehicle in water; 
the vector thruster is positioned at the tail of the fuselage and provides submarine power for the vehicle; 
the three landing gears are positioned below the fuselage; 
power wheels are driven by belt drive to achieve land walking, and the direction is controlled by steering wheels.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is replete with antecedent and clarity concerns within the body of the claim.  An attempt to correct these issues has been made by the examiner with the altered portions of the claim underlined to correct the multiple antecedent and clarity concerns within the claim.

Claim 1. A vehicle capable of taking off and landing vertically and operating in water, land, air and submarine environments, the vehicle capable of taking off and landing vertically and operating in water, land, air and submarine environments comprising:
a fuselage, two main wings, two ailerons, a vertical tail, a rudder, a horizontal tail, two elevators, a propeller, four rotor wings, four rotor wing supports, four retracting and releasing shafts, two rear fuselage caissons, two middle fuselage caissons, four front fuselage caissons, two front attitude control hatches, two rear attitude control hatches, a vector thruster and three landing gears; 
wherein the two main wings are of rectangular structures which are symmetrical about a central axis, and are driven by a steering engine to rotate around fixed ends, and furled toward the fuselage; 
the two ailerons are of rectangular structures, are fixedly connected to a tail of the two main wings respectively and swing up and down around fixed ends; 
the vertical tail is positioned on the central axis and positioned on a tail of the fuselage and is perpendicular to the fuselage; 
the rudder is of a rectangular structure, is fixedly connected to a tail of the vertical tail and swings left and right around a fixed end; 
the horizontal tail is of a rectangular structure that is symmetrical about the central axis, is integrated with the fuselage and positioned on the tail of the fuselage, and is perpendicular to the vertical tail; 
the two elevators are of rectangular structures, are fixedly connected to a tail of the horizontal tail respectively and swing up and down around fixed ends; 
the propeller is positioned at a front of the fuselage and connected with a fuselage main beam; 
the four rotor wings are respectively fixed to the four rotor wing supports; 
the four rotor wing supports are respectively connected with the fuselage through the four retracting and releasing shafts; 
the retracting and releasing shafts are driven by a rotor wing retracting and releasing steering engine to furl toward the fuselage; 
connection positions of the four retracting and releasing shafts and the fuselage are symmetrically distributed about a center of gravity of the vehicle; 
in a rotor wing attitude, the center of gravity is located 160mm behind a leading edge of the two main wings; 
the four rotor wings are respectively driven by four motors for landing; 
a wheelbase of the four motors for landing is 1156mm and a diagonal wheelbase is 1715mm; 
a rotation speed of each rotor wing is independently controlled to achieve vertical take-off and landing and navigation; 
the two rear fuselage caissons and the four front fuselage caissons are fixed to a lower part of the fuselage; 
the two middle fuselage caissons are positioned below the fuselage and can extend from the fuselage to ensure stability of the fuselage when surfaced; 
the caissons are symmetrically arranged about the central axis of the fuselage; 
four central axes are respectively arranged on the left side and the right side; and 
the caissons run through the fuselage, a length of each section of the caissons is equal; 
the two front attitude control hatches are positioned at a front of the fuselage and are symmetrical about the central axis; 
the two rear attitude control hatches are positioned at the rear of the fuselage and are symmetrical about the central axis; 
the attitude control hatches jointly adjust an altitude of the vehicle in water; 
the vector thruster is positioned at the tail of the fuselage and provides submarine power for the vehicle; 
the three landing gears are positioned below the fuselage; 
power wheels are driven by belt drive to achieve land walking, and the direction is controlled by steering wheels.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        9 May 2022